


Exhibit 10.5

 

Execution Version

 

NEITHER THIS WARRANT NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT
HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  SUBJECT TO
SECTION 6 BELOW, NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO COMPANY,
THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION
LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION.

 

WARRANT TO PURCHASE SHARES OF SERIES A-1 CONVERTIBLE PREFERRED STOCK

 

 

THIS CERTIFIES THAT, for value received,
                                                           (“Holder”) is
entitled to subscribe for and purchase up to such number of fully paid and
nonassessable shares of Series A-1 Convertible Preferred Stock of Radius
Health, Inc., a Delaware corporation (the “Company”), as is equal to the Warrant
Share Amount  (as hereinafter defined) at the Warrant Price (as hereinafter
defined), subject to the provisions and upon the terms and conditions
hereinafter set forth.  As used herein, the term “Preferred Stock” shall mean
Company’s presently authorized Series A-1 Convertible Preferred Stock, $0.01 par
value per share, and/or any stock into which such Preferred Stock may hereafter
be converted or exchanged pursuant to Section 7 hereof or otherwise, and the
term “Warrant Shares” shall mean the shares of Preferred Stock which Holder may
acquire pursuant to this Warrant and/or any other shares of stock into which
such shares of Preferred Stock may hereafter be converted or exchanged pursuant
to Section 7 hereof or otherwise.

 

1.             Warrant Share Amount and Warrant Price.  The “Warrant Share
Amount” means such whole number (with any fractions rounded down) as is equal to
the quotient of (a) the product of (i) the Initial Term Loan (as defined in the
Loan and Security Agreement dated May 23, 2011 among General Electric Capital
Corporation (“GECC”), the Lenders (as defined therein), and the Company (the
“Loan Agreement”)) made pursuant to the terms of the Loan Agreement, multiplied
by (ii) four percent (4%), multiplied by (iii) 0.5, divided by (b) the Warrant
Price.  The “Warrant Price” shall initially be $81.42 per share, subject to
adjustment as provided in Section 7 below.

 

2.             Conditions to Exercise.  The purchase right represented by this
Warrant may be exercised at any time, or from time to time, in whole or in part
during the term commencing on the date hereof and ending at 5:00 P.M. Pacific
time on the tenth anniversary of the date of this Warrant (the “Expiration
Date”).

 

3.             Method of Exercise or Conversion; Payment; Issuance of Shares;
Issuance of New Warrant.

 

(a)           Cash Exercise.  Subject to Section 2 hereof, the purchase right
represented by this Warrant may be exercised by Holder hereof, in whole or in
part, by the surrender of the original of this Warrant (together with a duly
executed Notice of Exercise in substantially the form attached hereto) at the
principal office of Company (as set forth in Section 18 below) and by payment to
Company, by certified or bank check, or wire transfer of immediately available
funds, of an amount equal to the then applicable Warrant Price multiplied by the
number of Warrant Shares then being purchased.  In the event of any exercise of
the rights represented by this Warrant, certificates for the shares of stock so
purchased shall be in the name of, and delivered to, Holder hereof, or as such
Holder may direct

 

--------------------------------------------------------------------------------


 

(subject to the terms of transfer contained herein and upon payment by such
Holder hereof of any applicable transfer taxes).  Such delivery shall be made
within 30 days after exercise of this Warrant and at Company’s expense and,
unless this Warrant has been fully exercised or expired, a new Warrant having
terms and conditions substantially identical to this Warrant and representing
the portion of the Warrant Shares, if any, with respect to which this Warrant
shall not have been exercised, shall also be issued to Holder hereof within
30 days after exercise of this Warrant.

 

(b)           Conversion.   In lieu of exercising this Warrant as specified in
Section 3(a), Holder may from time to time convert this Warrant, in whole or in
part, into Warrant Shares by surrender of the original of this Warrant (together
with a duly executed Notice of Exercise in substantially the form attached
hereto) at the principal office of Company, in which event Company shall issue
to Holder the number of Warrant Shares computed using the following formula:

 

X = Y (A-B)

A

 

Where:

 

X = the number of Warrant Shares to be issued to Holder.

 

Y = the number of Warrant Shares purchasable under this Warrant (at the date of
such calculation).

 

A = the Fair Market Value of one share of Company’s Preferred Stock (at the date
of such calculation).

 

B = Warrant Price (as adjusted to the date of such calculation).

 

(c)           Fair Market Value.  For purposes of this Section 3, Fair Market
Value of one share of Company’s Preferred Stock shall mean:

 

(i)            In the event of an exercise concurrently with the closing of an
initial public offering of the Company’s common stock (“Common Stock”), the per
share Fair Market Value for the Preferred Stock shall be the offering price at
which the underwriters initially sell Common Stock to the public multiplied by
the number of shares of Common Stock into which each share of Preferred Stock is
then convertible, provided, however, that if, at the time of the closing of such
initial public offering, this Warrant is then exercisable for Common Stock by
virtue of any adjustment or adjustments pursuant to Section 7 hereof or
otherwise, whether such adjustment or adjustments have occurred prior to such
initial public offering or are occurring concurrently with such initial public
offering, then, solely for purposes of this Section 3(c)(i), the per share Fair
Market Value for such Common Stock shall be the offering price at which the
underwriters initially sell Common Stock to the public; or

 

(ii)           The average of the closing bid and asked prices of Common Stock
quoted in the Over-The-Counter Market Summary, the last reported sale price
quoted on the Nasdaq Stock Market or on any other exchange on which the Common
Stock is listed, whichever is applicable, as published in the Western Edition of
the Wall Street Journal for the three (3) trading days prior to the date of
determination of Fair Market Value, multiplied by the number of shares of Common
Stock into which each share of Preferred Stock is then convertible, provided,
however, that if, at the time of any determination of Fair Market Value under
this Section 3(c)(ii), this Warrant is then exercisable for Common Stock by
virtue of any adjustment or adjustments pursuant to Section 7 hereof or
otherwise, whether such adjustment or adjustments have occurred prior to such
determination or are occurring concurrently with such determination, then,
solely for purposes of this Section 3(c)(ii), the per share Fair Market

 

--------------------------------------------------------------------------------


 

Value for such Common Stock shall be the average of the closing bid and asked
prices of Common Stock quoted in the Over-The-Counter Market Summary, the last
reported sale price quoted on the Nasdaq Stock Market or on any other exchange
on which the Common Stock is listed, whichever is applicable, as published in
the Western Edition of the Wall Street Journal for the three (3) trading days
prior to the date of any such determination of Fair Market Value; or

 

(iii)          In the event of an exercise in connection with a merger,
acquisition or other consolidation in which Company is not the surviving entity,
the per share Fair Market Value for the Preferred Stock shall be the value to be
received per share of Preferred Stock by all holders of the Preferred Stock in
such transaction as determined in the reasonable good faith judgment of
Company’s Board of Directors; or

 

(iv)          In any other instance, the per share Fair Market Value for the
Preferred Stock shall be as determined in the reasonable good faith judgment of
Company’s Board of Directors.

 

In the event of 3(c)(iii) or 3(c)(iv), above, Company’s Board of Directors shall
prepare a certificate, to be signed by an authorized officer of Company, setting
forth in reasonable detail the basis for and method of determination of the per
share Fair Market Value of the Preferred Stock.  The Board of Directors will
also certify to Holder that this per share Fair Market Value will be applicable
to all holders of Company’s Preferred Stock.  Such certification must be made to
Holder at least ten (10) business days prior to the proposed effective date of
the merger, consolidation, sale, or other triggering event as defined in
3(c)(iii) or 3(c)(iv).

 

(d)           Automatic Exercise.  To the extent this Warrant is not previously
exercised, it shall be deemed to have been automatically converted in accordance
with Sections 3(b) and 3(c) hereof (even if not surrendered) as of immediately
before its expiration, involuntary termination or cancellation if the then-Fair
Market Value of a Warrant Share exceeds the then-Warrant Price, unless Holder
notifies Company in writing to the contrary prior to such automatic exercise.

 

(e)           Treatment of Warrant Upon Acquisition of Company.

 

(i)            Certain Definitions.  For the purpose of this Warrant:
“Acquisition” means any sale, assignment, or other disposition of all or
substantially all of the assets of Company, or any reorganization,
consolidation, or merger of Company, or sale of outstanding Company securities
by holders thereof, where the holders of Company’s securities as of immediately
before the transaction beneficially own less than a majority of the outstanding
voting securities of the successor or surviving entity as of immediately after
such transaction or, if such Company shareholders beneficially own a majority of
the outstanding voting securities of the successor or surviving entity as of
immediately after the transaction, such successor or surviving entity is not the
Company; and “Marketable Securities” means securities meeting all of the
following requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
or convert this Warrant on or prior to the closing thereof is then traded on a
national securities exchange or over-the-counter market, and (iii) Holder would
not be restricted by contract or by applicable federal and state securities laws
from  publicly re-selling, within six (6) months and one day following the
closing of such Acquisition, all of the issuer’s shares and/or other securities
that would be received by Holder

 

--------------------------------------------------------------------------------


 

in such Acquisition were Holder to exercise or convert this Warrant in full on
or prior to the closing of such Acquisition.

 

 

(ii)           Acquisition for Cash and/or Marketable Securities.  Holder agrees
that, in the event of an Acquisition in which the sole consideration is cash
and/or Marketable Securities, this Warrant shall terminate on and as of the
closing of such Acquisition to the extent not previously exercised.  The Company
shall provide Holder with written notice of any proposed Acquisition not later
than ten (10) business days prior to the closing thereof setting forth the
material terms and conditions thereof, and shall provide Holder with copies of
the draft transaction agreements and other documents in connection therewith and
with such other information respecting such proposed Acquisition as may
reasonably be requested by Holder.

 

(iii)          Assumption of Warrant.  Upon the closing of any Acquisition other
than as particularly described in subsection 3(e)(ii) above, the Company shall
cause the surviving or successor entity to assume this Warrant and the
obligations of the Company hereunder, and this Warrant shall, from and after
such closing, be exercisable for the same class, number and kind of securities,
cash and other property as would have been paid for or in respect of the shares
issuable (as of immediately prior to such closing) upon exercise in full hereof
as if such shares had been issued and outstanding on and as of such closing, at
an aggregate Warrant Price equal to the aggregate Warrant Price in effect as of
immediately prior to such closing; and subject to further adjustment thereafter
from time to time in accordance with the provisions of this Warrant.

 

4.             Representations and Warranties of Holder and Company.

 

(a)           Representations and Warranties by Holder.  Holder represents and
warrants to Company with respect to this purchase as follows:

 

(i)            Evaluation.  Holder has substantial experience in evaluating and
investing in private placement transactions of securities of companies similar
to Company so that Holder is capable of evaluating the merits and risks of its
investment in Company and has the capacity to protect its interests.

 

(ii)           Resale.  Except for transfers to an affiliate of Holder, Holder
is acquiring this Warrant and the Warrant Shares issuable upon exercise of this
Warrant (collectively the “Securities”) for investment for its own account and
not with a view to, or for resale in connection with, any distribution thereof. 
Holder understands that the Securities have not been registered under the
Securities Act of 1933, as amended (the “Act”) by reason of a specific exemption
from the registration provisions of the Act which depends upon, among other
things, the bona fide nature of the investment intent as expressed herein.

 

(iii)          Rule 144.  Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available.  Holder is aware of the provisions of Rule 144
promulgated under the Act.

 

(iv)          Accredited Investor.  Holder is an “accredited investor” within
the meaning of Regulation D promulgated under the Act.

 

(v)           Opportunity To Discuss.  Holder has had an opportunity to discuss
Company’s business, management and financial affairs with its management and an
opportunity to review Company’s facilities.  Holder understands that such
discussions, as well as the written information issued by Company, were intended
to describe the aspects of Company’s business

 

--------------------------------------------------------------------------------


 

and prospects which Company believes to be material but were not necessarily a
thorough or exhaustive description.

 

(b)           Representations and Warranties by Company.   Company hereby
represents and warrants to Holder that the statements in the following
paragraphs of this Section 4(b) are true and correct (a) as of the date hereof
and (b) except where any such representation and warranty relates specifically
to an earlier date, as of the date of any exercise of this Warrant.

 

(i)            Corporate Organization and Authority.  Company (a) is a
corporation duly organized, validly existing, and in good standing in its
jurisdiction of incorporation, (b) has the corporate power and authority to own
and operate its properties and to carry on its business as now conducted and as
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required, except where the failure to
be so qualified as a foreign corporation would not have a material adverse
effect on the Company.

 

(ii)           Corporate Power .  Company has all requisite legal and corporate
power and authority to execute, issue and deliver this Warrant, to issue the
Warrant Shares issuable upon exercise or conversion of this Warrant, and to
carry out and perform its obligations under this Warrant and any related
agreements.

 

(iii)          Authorization; Enforceability.  All corporate action on the part
of Company, its officers, directors and shareholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms.

 

(iv)          Valid Issuance of Warrant and Warrant Shares.  This Warrant has
been validly issued and is free of restrictions on transfer other than
restrictions on transfer set forth herein and under applicable state and federal
securities laws. The Warrant Shares issuable upon conversion of this Warrant,
when issued, sold and delivered in accordance with the terms of this Warrant for
the consideration expressed herein, will be duly and validly issued, fully paid
and nonassessable, and will be free of restrictions on transfer other than
restrictions on transfer under this Warrant and under applicable state and
federal securities laws.  Subject to applicable restrictions on transfer, the
issuance and delivery of this Warrant and the Warrant Shares issuable upon
exercise or conversion of this Warrant are not subject to any preemptive or
other similar rights or any liens or encumbrances except as specifically set
forth in Company’s Certificate of Incorporation or this Warrant.  The offer,
sale and issuance of the Warrant Shares, as contemplated by this Warrant, are
exempt from the prospectus and registration requirements of applicable United
States federal and state security laws, and neither Company nor any authorized
agent acting on its behalf has or will take any action hereafter that would
cause the loss of such exemption.

 

(v)           No Conflict.  The execution, delivery, and performance of this
Warrant will not result in (a) any violation of, be in conflict with, or
constitute a default under, with or without the passage of time or the giving of
notice (1) any provision of Company’s Certificate of Incorporation or by-laws;
(2) any provision of any judgment, decree, or order to which Company is a party,
by which it is bound, or to which any of its material assets are subject;
(3) any contract, obligation, or commitment to which Company is a party or by
which it is bound; or (4) any statute, rule, or governmental regulation
applicable to Company, or (b) the creation of any lien, charge or encumbrance
upon any assets of Company.

 

--------------------------------------------------------------------------------

 

(vi)          Capitalization.  The capitalization table of Company attached
hereto as Annex A is complete and accurate as of the date hereof (after giving
effect to the issuance of this Warrant) and reflects (a) all outstanding capital
stock of Company and (b) all outstanding warrants, options, conversion
privileges, preemptive rights or other rights or agreements to purchase or
otherwise acquire or issue any equity securities or convertible securities of
Company.  Company has reserved 1535 shares of Common Stock for issuance upon
conversion of the Preferred Stock.

 

(vii)         Warrant Price.  As of the date hereof, the Warrant Price is no
greater than the lowest price (as adjusted to reflect stock splits, stock
combinations and like occurrences) at which Company has issued Series A-1
Convertible Preferred Stock.  The Warrant Price is, and will be, no greater than
the lowest price (as adjusted to reflect stock splits, stock combinations and
like occurrences) at which the Company issues Series A-1 Convertible Preferred
Stock pursuant to that certain Series A-1 Convertible Stock Purchase Agreement,
dated April 25, 2011, by and among the Company and the persons listed on
Schedule I thereto, as amended from time to time.

 

5.             Legends.

 

(a)           Legend.  Each certificate representing the Warrant Shares shall be
endorsed with substantially the following legend:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
MAY NOT BE TRANSFERRED (UNLESS SUCH TRANSFER IS TO AN AFFILIATE OF HOLDER)
UNLESS COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID ACT, A “NO
ACTION” LETTER FROM THE SECURITIES AND EXCHANGE COMMISSION WITH RESPECT TO SUCH
TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE SECURITIES AND
EXCHANGE COMMISSION, OR (IF REASONABLY REQUIRED BY COMPANY) AN OPINION OF
COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY SUCH TRANSFER IS
EXEMPT FROM SUCH REGISTRATION.

 

Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied.  Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.

 

(b)           Removal of Legend and Transfer Restrictions.  The legend relating
to the Act endorsed on a certificate pursuant to paragraph 5(a) of this Warrant
shall be removed and Company shall issue a certificate without such legend to
Holder if (i) the Securities are issued by the Company pursuant to a
registration statement filed under the Act and a prospectus meeting the
requirements of Section 10 of the Act is available or (ii) Holder provides to
Company an opinion of counsel for Holder reasonably satisfactory to Company, a
no-action letter or interpretive opinion of the staff of the Securities and
Exchange Commission (“SEC”) reasonably satisfactory to Company, or other
evidence reasonably satisfactory to Company, to the effect that public sale,
transfer or assignment of the Securities may be made without registration and
without compliance with any restriction such as Rule 144.

 

6.             Transfers of Warrant.  In connection with any transfer by Holder
of this Warrant, the Company may require the transferee to provide the Company
with written representations and warranties substantially similar to Holder’s
representations and warranties set forth in Section 4(a) above, and may require
Holder to provide a legal opinion, in form and substance satisfactory to Company
and its counsel, that such transfer is exempt from the registration and
prospectus delivery requirements of the Act; provided, that the Company

 

--------------------------------------------------------------------------------


 

shall not require Holder to provide an opinion of counsel if the transfer is to
an affiliate of Holder, provided that such affiliate is an “accredited investor”
as defined in Regulation D promulgated under the Act.  Any transferee
(including, without limitation, any affiliate of Holder) shall take this Warrant
subject to all of the terms and conditions thereof and such transferee’s rights
under this Warrant shall be subject to such transferee’s compliance with all of
the terms and conditions of this Warrant that are applicable to Holder. 
Following any transfer of this Warrant, at the request of either the Company or
the transferee, the transferee shall surrender this Warrant to the Company in
exchange for a new warrant of like tenor and date, executed by Company.  Subject
to the foregoing, this Warrant is transferable on the books of the Company at
its principal office by the registered Holder hereof upon surrender of this
Warrant properly endorsed.  Upon any partial transfer, Company will execute and
deliver to Holder a new warrant of like tenor with respect to the portion of
this Warrant not so transferred.  Holder shall not have any right to transfer
any portion of this Warrant to any direct competitor of Company.

 

7.             Adjustment for Certain Events. The number and kind of securities
purchasable upon the exercise of this Warrant and the Warrant Price shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:

 

(a)           Reclassification, Recapitalization, Reorganization, Conversion or
Merger.  In case of (i) any reclassification, recapitalization, reorganization,
conversion or other change of securities of the class issuable upon exercise of
this Warrant (other than a change in par value, or from par value to no par
value, or from no par value to par value, or as a result of a subdivision or
combination), (ii) any merger of Company with or into another corporation (other
than a merger with another corporation in which Company is the acquiring and the
surviving corporation and which does not result in any reclassification,
recapitalization, reorganization, conversion or other change of outstanding
securities issuable upon exercise of this Warrant and other than a merger with
respect to which the provisions of Section 3(e)(ii) are applicable), or
(iii) any sale of all or substantially all of the assets of Company (other than
any such sale with respect to which the provisions of Section 3(e)(ii) are
applicable), Company, or such successor or purchasing corporation, as the case
may be, shall duly execute and deliver to Holder a new Warrant (in form and
substance satisfactory to Holder of this Warrant), or Company shall make
appropriate provision without the issuance of a new Warrant, so that Holder
shall have the right to receive, at a total purchase price not to exceed that
payable upon the exercise of the unexercised portion of this Warrant, and in
lieu of the Warrant Shares theretofore issuable upon exercise or conversion of
this Warrant, the kind and amount of shares of stock, other securities, money
and property receivable upon such reclassification, recapitalization,
reorganization, conversion, other change, merger or sale by a holder of the
number of shares of Preferred Stock (or any other class or series of stock) then
purchasable under this Warrant.  Any new Warrant shall provide for adjustments
that shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Section 7.  The provisions of this subparagraph (a) shall
similarly apply to successive reclassifications, changes, mergers and transfers.

 

(b)           Subdivision or Combination of Shares.  If Company at any time
while this Warrant remains outstanding and unexpired shall subdivide or combine
its outstanding shares of Preferred Stock (or of any other class or series of
stock then purchasable under this Warrant), the Warrant Price shall be
proportionately decreased and the number of Warrant Shares issuable hereunder
shall be proportionately increased in the case of a subdivision and the Warrant
Price shall be proportionately increased and the number of Warrant Shares
issuable hereunder shall be proportionately decreased in the case of a
combination.

 

(c)           Stock Dividends and Other Distributions.  If Company at any time
while this Warrant is outstanding and unexpired shall (i) pay a dividend with
respect to Preferred Stock (or with respect to any other class or series of
stock then purchasable under this Warrant) payable in Preferred Stock (or

 

--------------------------------------------------------------------------------


 

shares of such other class or series of stock, if applicable), then the Warrant
Price shall be adjusted, from and after the date of determination of
shareholders entitled to receive such dividend or distribution, to that price
determined by multiplying the Warrant Price in effect immediately prior to such
date of determination by a fraction (A) the numerator of which shall be the
total number of shares of Preferred Stock (or such other class or series of
stock then purchasable under this Warrant) outstanding immediately prior to such
dividend or distribution, and (B) the denominator of which shall be the total
number of shares of Preferred Stock (or such other class or series of stock then
purchasable under this Warrant) outstanding immediately after such dividend or
distribution; or (ii) make any other distribution with respect to Preferred
Stock or with respect to any other class or series of stock then purchasable
under this Warrant (except any distribution specifically provided for in
Sections 7(a) and 7(b)), then, in each such case, provision shall be made by
Company such that Holder shall receive upon exercise of this Warrant a
proportionate share of any such dividend or distribution as though it were
Holder of the Warrant Shares as of the record date fixed for the determination
of the shareholders of Company entitled to receive such dividend or
distribution.

 

(d)           Adjustment for Dilutive Issuance.  The number of shares of Common
Stock issuable upon conversion of any shares of Series A-1 Convertible Preferred
Stock that are issuable upon exercise of this Warrant shall be subject to
adjustment, from time to time in the manner set forth in Company’s Certificate
of Incorporation as if such shares of Series A-1 Convertible Preferred Stock
were issued and outstanding on and as of the date of any such required
adjustment.  The provisions set forth for the Warrant Shares in Company’s
Certificate of Incorporation relating to the above in effect as of the date
hereof may not be amended, modified or waived, without the prior written consent
of Holder, unless such amendment, modification or waiver affects the rights
associated with the Warrant Shares in the same manner as such amendment,
modification or waiver affects the rights associated with all other shares of
the same series and class as the Warrant Shares.

 

(f)            Adjustment for Pay-to-Play Transaction.  In the event that
Company’s Certificate of Incorporation provides, or is amended to so provide,
for the amendment or modification of the rights, preferences or privileges of
the Preferred Stock, or the reclassification, conversion or exchange of the
Preferred Stock, in the event that a holder thereof fails to participate in an
equity financing transaction (a “Pay-to-Play Provision”), and in the event that
such Pay-to-Play Provision becomes operative, this Warrant shall automatically
and without any action required become exercisable for that number and type of
shares of equity securities as would have been issued or exchanged, or would
have remained outstanding, in respect of the Warrant Shares issuable hereunder
had this Warrant been exercised in full prior to such event, and the Holder
elected to participate in the equity financing or elected not to participate in
the equity financing, as the case may be.

 

8.             Notice of Adjustments.  Whenever any Warrant Price or the kind or
number of securities issuable under this Warrant shall be adjusted pursuant to
Section 7 hereof, Company shall prepare a certificate signed by an officer of
Company setting forth, in reasonable detail, the event requiring the adjustment,
the amount of the adjustment, the method by which such adjustment was
calculated, and the Warrant Price and number or kind of shares issuable upon
exercise of this Warrant after giving effect to such adjustment, and shall cause
copies of such certificate to be mailed (by certified or registered mail, return
receipt required, postage prepaid) within thirty (30) days of such adjustment to
Holder as set forth in Section 19 hereof.

 

9.             Financial and Other Reports.  From time to time up to the earlier
of the Expiration Date or the complete exercise of this Warrant, Company shall
furnish to Holder, if Company is a private company, (a) unaudited consolidated
and, if available, consolidating balance sheets, statements of operations and
cash flow statements within 30 days of each calendar quarter end, in a form
reasonably acceptable to Holder and certified by Company’s president or chief
financial officer, and (b) Company’s complete annual audited consolidated and,
if available, consolidating balance sheets, statements of operations and cash
flow

 

--------------------------------------------------------------------------------


 

statements certified by an independent certified public accountant selected by
Company within 120 days of the fiscal year end or, if sooner, within thirty (30)
days after the Company’s Board of Directors receives the audit in final form. 
All such statements are to be prepared using GAAP and, if Company is a publicly
held company, are to be in compliance with SEC requirements.    At the time of
Company’s delivery of quarterly financial statements in accordance with this
Section 9, Company shall also deliver to Holder an updated capitalization table
of Company in the form attached hereto as Annex A, provided that the Company
shall have an obligation to deliver such updated capitalization table only if
the Company is not a public company at that time.

 

10.          Registration Rights.  The Company agrees that the shares of Common
Stock issued and issuable upon conversion of the shares of Preferred Stock
issued and issuable upon exercise or conversion of this Warrant (and the shares
of Common Stock issued and issuable upon exercise or conversion of this Warrant
at all times, if any, when the Warrant Shares shall be Common Stock), shall have
all registration rights pursuant to and as set forth in the Company’s Amended
and Restated Stockholders’ Agreement, as amended and in effect from time to time
(the “Stockholders Agreement”), on a pari passu basis with the investor parties
thereto holding shares of Preferred Stock.  The foregoing referenced
registration rights are subject to and conditioned upon the Holder, at the time
of exercise of this Warrant, becoming a party to the Stockholders’ Agreement by
executing and delivering to the Company an Instrument of adherence thereto and
such registration rights will be governed by the terms of the Shareholders’
Agreement.

 

11.          No Fractional Shares.  No fractional share of Preferred Stock will
be issued in connection with any exercise or conversion hereunder, but in lieu
of such fractional share Company shall make a cash payment therefor upon the
basis of the Warrant Price then in effect.

 

12.          Charges, Taxes and Expenses.  Issuance of certificates for shares
of Preferred Stock upon the exercise or conversion of this Warrant shall be made
without charge to Holder for any United States or state of the United States
documentary stamp tax or other incidental expense with respect to the issuance
of such certificate, all of which taxes and expenses shall be paid by Company,
and such certificates shall be issued in the name of Holder.

 

13.          No Shareholder Rights Until Exercise.  Except as expressly provided
herein, this Warrant does not entitle Holder to any voting rights or other
rights as a shareholder of Company prior to the exercise hereof.

 

14.          Registry of Warrant.  Company shall maintain a registry showing the
name and address of the registered Holder of this Warrant.  This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.

 

15.          Loss, Theft, Destruction or Mutilation of Warrant.  Upon receipt by
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and, in the case of loss, theft, or
destruction, of indemnity reasonably satisfactory to it, and, if mutilated, upon
surrender and cancellation of this Warrant, Company will execute and deliver a
new Warrant, having terms and conditions substantially identical to this
Warrant, in lieu hereof.

 

16.          Miscellaneous.

 

(a)           Issue Date.  The provisions of this Warrant shall be construed and
shall be given effect in all respect as if it had been issued and delivered by
Company on the date hereof.

 

(b)           Successors.  This Warrant shall be binding upon any successors or
assigns of Company.

 

(c)           Headings.  The headings used in this Warrant are used for
convenience only and are not to be

 

--------------------------------------------------------------------------------


 

considered in construing or interpreting this Warrant.

 

(d)           Saturdays, Sundays, Holidays.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or a Sunday or shall be a legal holiday in the State
of New York, then such action may be taken or such right may be exercised on the
next succeeding day not a legal holiday.

 

(e)           Attorney’s Fees.   In the event of any dispute between the parties
concerning the terms and provisions of this Warrant, the party prevailing in
such dispute shall be entitled to collect from the other party all costs
incurred in such dispute, including reasonable attorney’s fees.

 

17.          No Impairment.  Company will not, by amendment of its Certificate
of Incorporation or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, but will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder hereof against impairment.

 

18.          Addresses.  Any notice required or permitted hereunder shall be in
writing and shall be mailed by overnight courier, registered or certified mail,
return receipt requested, and postage prepaid, or otherwise delivered by hand or
by messenger, addressed as set forth below, or at such other address as Company
or Holder hereof shall have furnished to the other party in accordance with the
delivery instructions set forth in this Section 18.

 

If to Company:

 

Radius Health, Inc.

 

 

201 Broadway, 6th floor

 

 

Cambridge, Massachusetts 02139

 

 

Attn:  Chief Financial Officer

 

 

 

If to Holder:

 

 

 

 

 

With copies to:

 

 

 

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given five (5) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).

 

19.          WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY WAIVES TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.

 

20.          GOVERNING LAW.  THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

Execution Version

 

IN WITNESS WHEREOF, Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

RADIUS HEALTH, INC.

 

By:

 

 

Name:

 

 

Title:

 

 

Dated as of                         .

 

--------------------------------------------------------------------------------


 

NOTICE OF EXERCISE

 

To:

Radius Health, Inc.

201 Broadway, 6th floor

Cambridge, Massachusetts 02139

Attn: Chief Financial Officer

 

1.                                      The undersigned Warrantholder (“Holder”)
elects to acquire shares of the Series A-1 Convertible Preferred Stock (the
“Preferred Stock”) of Radius Health, Inc. (the “Company”), pursuant to the terms
of the Stock Purchase Warrant dated May         , 2011 (the “Warrant”).

 

2.                                      Holder exercises its rights under the
Warrant as set forth below:

 

(         )                          Holder elects to purchase
                           shares of Preferred Stock as provided in
Section 3(a) and tenders herewith a check in the amount of
$                       as payment of the purchase price.

 

(         )                          Holder elects to convert the purchase
rights into shares of Preferred Stock as provided in Section 3(b) of the
Warrant.

 

3.                                      Holder surrenders the Warrant with this
Notice of Exercise.

 

Holder represents that it is acquiring the aforesaid shares of Preferred Stock
for investment and not with a view to or for resale in connection with
distribution and that Holder has no present intention of distributing or
reselling the shares.

 

Please issue a certificate representing the shares of the Preferred Stock in the
name of Holder or in such other name as is specified below:

 

 

Name:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Taxpayer I.D.:

 

 

 

 

 

 

 

 

 

 

 

 

[NAME OF HOLDER]

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Date:

                     , 200  

 

 

--------------------------------------------------------------------------------

 

Execution Version

 

ANNEX A

 

CAPITALIZATION TABLE

 

RADIUS

 

 

 

POST MERGER CAPITALIZATION AFTER 1ST SERIES A-1, A-5, IPSEN EQUITY CLOSING, 1ST DEBT CLOSING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Series A-1

 

 

 

 

 

Post

 

%

 

Post

 

%

 

 

 

Series A-1

 

Series A-2

 

Series A-3

 

Series A-4

 

Series A-5

 

 

 

Warrants

 

Common

 

Common

 

As Converted

 

Shares

 

Fully Diluted

 

Fully

 

 

 

Convert 1:10

 

Convert 1:10

 

Convert 1:10

 

Convert 1:10

 

Convert 1:10

 

Common

 

Convert 1:10

 

Warrants

 

Options

 

Shares Out

 

Out

 

Shares

 

Diluted

 

Preferred Holders

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MPM Bioventures III Funds

 

8,222

 

12,194

 

2,985

 

 

 

 

 

—

 

 

 

 

 

 

 

234,010

 

1.46

%

234,010

 

1.32

%

MPM Bioventures III-QP, L.P.

 

122,290

 

181,364

 

44,395

 

 

 

 

 

—

 

 

 

 

 

 

 

3,480,490

 

21.69

%

3,480,490

 

19.64

%

MPM Bioventures III GMBH & Co.

 

10,335

 

15,327

 

3,752

 

 

 

 

 

—

 

 

 

 

 

 

 

294,140

 

1.83

%

294,140

 

1.66

%

MPM Bioventures III Parallel Fund, L.P.

 

3,693

 

5,477

 

1,340

 

 

 

 

 

—

 

 

 

 

 

 

 

105,100

 

0.65

%

105,100

 

0.59

%

MPM Asset Management Investors 2003

 

2,368

 

3,511

 

859

 

 

 

 

 

—

 

 

 

 

 

 

 

67,380

 

0.42

%

67,380

 

0.38

%

MPM Bio IV NVS Strategic Fund

 

54,001

 

184,242

 

—

 

 

 

 

 

—

 

 

 

 

 

 

 

2,382,430

 

14.85

%

2,382,430

 

13.44

%

Wellcome Trust

 

25,522

 

210,325

 

—

 

 

 

 

 

—

 

 

 

 

 

 

 

2,358,470

 

14.70

%

2,358,470

 

13.31

%

HealthCare Ventures VII

 

19,651

 

98,278

 

63,663

 

 

 

 

 

83,113

 

 

 

 

 

 

 

1,899,033

 

11.83

%

1,899,033

 

10.72

%

Saints Capital (OBP IV Holdings)

 

16,213

 

108,628

 

24,983

 

 

 

 

 

15,173

 

 

 

 

 

 

 

1,513,413

 

9.43

%

1,513,413

 

8.54

%

Saints Capital (mRNA Fund II Holdings)

 

162

 

1,090

 

250

 

 

 

 

 

151

 

 

 

 

 

 

 

15,171

 

0.09

%

15,171

 

0.09

%

BB Biotech Ventures II

 

43,596

 

105,162

 

—

 

 

 

 

 

—

 

 

 

 

 

 

 

1,487,580

 

9.27

%

1,487,580

 

8.39

%

Scottish Widows

 

6,805

 

56,086

 

—

 

 

 

 

 

—

 

 

 

 

 

 

 

628,910

 

3.92

%

628,910

 

3.55

%

Raymond F. Schinazi

 

757

 

1,524

 

—

 

414

 

 

 

—

 

 

 

 

 

 

 

26,950

 

0.17

%

26,950

 

0.15

%

David E. Thompson Revocable Trust

 

196

 

 

 

 

 

1,619

 

 

 

—

 

 

 

 

 

 

 

18,150

 

0.11

%

18,150

 

0.10

%

Hostetler Family Trust

 

—

 

 

 

 

 

—

 

 

 

3,071

 

 

 

 

 

 

 

3,071

 

0.02

%

3,071

 

0.02

%

H.Watt Gregory, III

 

132

 

 

 

 

 

1,095

 

 

 

—

 

 

 

 

 

 

 

12,270

 

0.08

%

12,270

 

0.07

%

The Richman Trust

 

65

 

 

 

 

 

535

 

 

 

—

 

 

 

 

 

 

 

6,000

 

0.04

%

6,000

 

0.03

%

Breining Family Trust

 

40

 

 

 

 

 

335

 

 

 

—

 

 

 

 

 

 

 

3,750

 

0.02

%

3,750

 

0.02

%

Dr. Dennis A. Carson

 

—

 

 

 

 

 

—

 

 

 

533

 

 

 

 

 

 

 

533

 

0.00

%

533

 

0.00

%

B Van Wyck

 

—

 

 

 

 

 

—

 

 

 

363

 

 

 

 

 

 

 

363

 

0.00

%

363

 

0.00

%

Jonnie K. Westbrook

 

—

 

 

 

 

 

—

 

 

 

363

 

 

 

 

 

 

 

363

 

0.00

%

363

 

0.00

%

Nordic Bioscience

 

—

 

 

 

 

 

 

 

6,443

 

 

 

 

 

 

 

 

 

64,430

 

0.40

%

64,430

 

0.36

%

Brookside

 

40,940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

409,400

 

2.55

%

409,400

 

2.31

%

BB Biotech AG

 

40,940

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

409,400

 

2.55

%

409,400

 

2.31

%

Ipsen

 

17,326

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

173,260

 

1.08

%

173,260

 

0.98

%

GE Capital Equity Investments

 

 

 

 

 

 

 

 

 

 

 

 

 

1,535

 

 

 

 

 

—

 

0.00

%

15,350

 

0.09

%

Oxford Finance LLC

 

 

 

 

 

 

 

 

 

 

 

 

 

1,535

 

 

 

 

 

—

 

0.00

%

15,350

 

0.09

%

Leerink

 

 

 

 

 

 

 

 

 

 

 

 

 

818

 

 

 

 

 

—

 

0.00

%

8,180

 

0.05

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Common (Shares, Options, Warrants)

 

 

 

 

 

 

 

 

 

 

 

452,827

 

 

 

266

 

1,634,860

 

452,827

 

2.82

%

2,087,953

 

11.78

%

Total

 

413,254

 

983,208

 

142,227

 

3,998

 

6,443

 

555,594

 

3,888

 

266

 

1,634,860

 

16,046,894

 

100.00

%

17,720,900

 

100.00

%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Per Share

 

$

8.1420

 

 

 

$

8.1420

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Post-money $

 

$

130,653,811

 

 

 

$

144,283,568

 

 

 

 

--------------------------------------------------------------------------------
